DETAILED ACTION
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 6 is cancelled.
Claim 7 The apparatus of claim [[6]] 1 …
Allowable Subject Matter
Claims 1, 3, 5, 7-8, 10, 12, and 14-16 are allowed. 
The following is an examiner’s statement of reasons for allowance. The closest prior art identified:
Wang et al. (US 2017/0371795) teaches tracking metadata to evict least recently used cache lines or least frequently used cache lines and teaches not to select cache lines for scrubbing to the lower level of the multi-level system memory that have a likelihood of experiencing a cache hit.
Umamagewaran et al. (US 2013/0212332) teach preventing lesser accessed data items from occupying space in the higher memory level at the expense of more frequently accessed data items.
None of cited prior art, alone or in combination, teaches or suggests the particular combination of steps or elements as recited in the independent claims 1 and 8. 
Specifically, the cited prior art on record fails to teach or suggest as a whole the limitation with level of detail that includes: “the occupancy vector represents a most recently accessed data item with a value that is determined from an amount of space in the higher memory level where the most recently accessed data item can be stored”.
Claims 3, 5, 7, 10, 12, and 14-16 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137